IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2012-CA-02010-SCT

BRONWYN BENOIST PARKER

v.

WILLIAM DEAN BENOIST

AND

WILLIAM D. BENOIST, INDIVIDUALLY, AND IN
HIS CAPACITY OF EXECUTOR OF THE ESTATE
OF BILLY DEAN “B.D.” BENOIST, DECEASED

v.

BRONWYN BENOIST PARKER

                   ON MOTION FOR REHEARING

DATE OF JUDGMENT:              02/20/2012
TRIAL JUDGE:                   HON. PERCY L. LYNCHARD, JR.
TRIAL COURT ATTORNEYS:         GOODLOE TANKERSLEY LEWIS
                               AMANDA POVALL TAILYOUR
                               GRADY F. TOLLISON, JR.
                               REBECCA B. COWAN
                               KRISTEN E. BOYDEN
COURT FROM WHICH APPEALED:     YALOBUSHA COUNTY CHANCERY
                               COURT
ATTORNEYS FOR APPELLANT:       GOODLOE TANKERSLEY LEWIS
                               AMANDA POVALL TAILYOUR
ATTORNEYS FOR APPELLEE:        GRADY F. TOLLISON, JR.
                               TAYLOR H. WEBB
                               REBECCA B. COWAN
NATURE OF THE CASE:            CIVIL - WILLS, TRUSTS, AND ESTATES
DISPOSITION:                               ON DIRECT APPEAL: AFFIRMED IN
                                           PART; REVERSED AND RENDERED IN
                                           PART; REVERSED AND REMANDED IN
                                           PART
                                           ON CROSS-APPEAL: AFFIRMED -
                                           02/19/2015
MOTION FOR REHEARING FILED:                09/25/2014
MANDATE ISSUED:

       BEFORE WALLER, C.J., KITCHENS AND CHANDLER, JJ.

       KITCHENS, JUSTICE, FOR THE COURT:

¶1.    Bronwyn Benoist Parker’s motion for rehearing is granted. The original opinion is

withdrawn and this opinion is substituted therefor.

¶2.    Parker and William Benoist are siblings who litigated the will of their father, Billy

Dean “B.D.” Benoist, in the Chancery Court of Yalobusha County. In 2010, B.D. executed

a will which significantly altered the distributions provided by a previous will that B.D. had

executed in 1998. Bronwyn alleged that William had unduly influenced their father, who was

suffering from dementia and drug addiction, into making the new will, which included a

forfeiture clause that revoked benefits to any named beneficiary who contested the will.

Bronwyn lost the will contest and her benefits under the new will were revoked by the trial

court. In this appeal, we must determine whether Mississippi law should recognize a good-

faith and probable-cause exception to a forfeiture in terrorem clause in a will. We hold that

it should, and that Bronwyn has sufficiently shown that her suit was brought in good faith

and was founded upon probable cause. Accordingly, we reverse the decision of the chancery

court that excluded Bronwyn from the will, and we render judgment in her favor to allow her

to inherit in accordance with her father’s 2010 will. We affirm the chancellor’s decisions to



                                              2
permit William to pay attorneys with funds obtained from his father’s estate and to deny

attorney fees to the estate. Because the chancellor applied the wrong legal standard, we

reverse the chancellor’s decision to allow William to continue as executor and remand for

a determination of whether a temporary executor should be appointed.

                        FACTS AND PROCEDURAL HISTORY

¶3.    In 1998, B.D. Benoist entered into mutual reciprocal wills with his wife Mary Benoist

(“the 1998 will”). The reciprocal wills provided that, in the event of either spouse’s death,

a credit shelter trust would be established to support the surviving spouse, with their children,

Bronwyn and William, as the trustees. After the death of the surviving spouse, the two

residual beneficiaries were to inherit equal shares of both the trust and the surviving spouse’s

estate. Mary died soon after executing her will, and the Mary G. Benoist Trust was set up to

support B.D. As cotrustees, Bronwyn and William were to manage the credit shelter trust

during B.D.’s lifetime, “pay all of the net income of the trust estate to or for the benefit of

[B.D.],” and pay out of the principal of the trust any amounts that they deemed necessary for

B.D.’s support, health, and maintenance. According to Bronwyn, at its highest valuation in

December 1998, the balance of the trust was $462,308. Starting in 2008, B.D. began

withdrawing large sums of money from the trust totaling $244,310.03. On May 31, 2011,

after B.D. had died, the trust account had a balance of $84,973.24.

¶4.    In 2008, B.D.’s mind and memory began to deteriorate. William testified that it was

due to his drinking and characterized his father’s condition as “slight dementia.” William

testified that his father’s mind suffered when he drank heavily, but would snap right back

during periods of lucidity. During that time, B.D. also was taking Lortab for back pain.


                                               3
According to William, B.D. would take “a couple [of Lortabs] in the morning, a couple at

night, and that pain medicine messed [his] mind up.” William himself had been on disability

since 2000 for cluster headaches, for which he took methadone. As a result of his condition,

he generally stayed around the house and didn’t do much. William either talked to or visited

B.D. every day after Mary died. In 2009, William’s wife filed for divorce. The divorce was

very difficult for William financially, and B.D. supplied him substantial assistance.

¶5.    In 2009, B.D. began seeing Dr. Cooper McIntosh, an internist in Oxford, Mississippi.

He complained of falling and dizziness. The doctor listed the numerous drugs that B.D. was

taking, and stated in a report that B.D. had “significant dementia.” B.D. went to Dr. McIntosh

several times that year, at times appearing confused. At one point, William called on B.D.’s

behalf requesting Lortab, but when B.D. was examined, he did not appear to be in pain. At

trial, Dr. McIntosh testified that he “never saw [B.D.] where I would say he was incompetent

over, what, almost two years, a year and a half.” In June of 2009, B.D. was diagnosed with

mild dementia at a V.A. hospital in Jackson.1 Eventually, Bronwyn became so concerned

about her father’s increased drinking, depression, and dementia that she wanted to get power

of attorney over him. Bronwyn also became concerned about significant withdrawals that

were made from B.D.’s trust account and his private Merrill Lynch account, which were sent




       1
       Several other allegations were made concerning B.D.’s mental state. B.D. was
rumored to have sexually harassed two women. B.D. and Bronwyn’s husband, Walt, had
enjoyed a good relationship until, according to Bronwyn, B.D. became distrustful and
unfriendly toward him. Also, B.D.’s golfing buddies testified that he would show up for golf,
and then just wander off without playing.

                                              4
directly to William. Near the end of his life, B.D. also conveyed a large portion of his real

estate to William.

¶6.    In 2010, B.D. executed a new will (“the 2010 will”). When B.D. died less than a year

later, William submitted the 2010 will for probate. Bronwyn, until that point unaware of the

new will, entered the 1998 will for probate. She also filed a complaint requesting that the

court remove William as a cotrustee of the Mary G. Benoist Trust and order him to make a

full and accurate accounting of the trust, void any benefits William had received due to his

undue influence upon B.D., and grant any legal and equitable relief to Bronwyn to which she

was entitled.2 Over Bronwyn’s objection, the chancery court permitted William, as executor

of B.D.’s estate under the 2010 will, to take assets worth $20,000 from the estate to pay a

retainer fee to the Tollison law firm to defend against some of Bronwyn’s claims. This was

done despite Bronwyn’s removing B.D.’s estate as a party from the action against the Mary

G. Benoist Trust. The chancery court also declined to remove William as the executor of the

estate and appoint a temporary executor.

¶7.    The matters were consolidated, and a jury trial ensued in the Chancery Court of

Yalobusha County. Bronwyn argued that William had exerted undue influence over B.D. by

convincing B.D. to give several inter vivos gifts of thousands of dollars and real estate to

William. Bronwyn contended that these gifts drastically reduced her father’s estate, unfairly

affecting her inheritance. She argued that the terms of the 2010 will, combined with the

substantial inter vivos gifts from B.D. to William, robbed her of much of what she should

have inherited under the 1998 will. She also alleged that William was behind the drafting and

       2
           The trust action is not at issue in this appeal.

                                                  5
execution of B.D.’s 2010 will. She contended that William had hidden a document which

granted both William and Bronwyn B.D.’s power of attorney, and instead turned B.D. against

Bronwyn’s husband Walt by convincing him that Walt wanted to use some of B.D.’s

property for a commercial development. William argued that Walt and Bronwyn were

collaborating against B.D., and that they were going to use Bronwyn’s inheritance under the

1998 will in a way which was contrary to B.D.’s wishes. He stated that his father’s gifts to

him all were aboveboard and simply were the gifts a loving father would give to a son who

was having a tough time. Several witnesses were called, including Dr. McIntosh, to testify

about B.D.’s mental state and his late-in-life alcoholism and prescription drug problems.

Other relevant facts will be included in this opinion as necessary.

¶8.    After a trial in the Chancery Court of Yalobusha County, the jury found that the 2010

will was valid and enforceable.3 The jury unanimously found that there existed a confidential

relationship between William and B.D., but it did not find that William had exerted undue

influence over B.D. Further, the 2010 will included a forfeiture provision which stated that

any beneficiary of the will who instigated a will contest, “regardless of whether or not such

proceedings [we]re instituted in good faith and with probable cause,” would have his or her

benefits under the will revoked. The chancellor found the provision enforceable and held that

Bronwyn was no longer a beneficiary of the will. However, he held that the part of the

provision which mandated that unsuccessful challengers must pay attorney fees was




       3
        Bronwyn does not ask the Court to overrule the jury’s determination of the validity
of the 2010 will.

                                             6
unenforceable, as it permitted the testator to dispose of property that was not his. Bronwyn

appealed, raising the following issues:

       1.     The lower court erred when it failed to recognize a good faith and
              probable cause exception as adopted by most jurisdictions, the Uniform
              Probate Code, and the Restatement to the forfeiture clause in the 2010
              will.

       2.     The lower court erred in ruling that Benoist, as Executor of the Estate,
              pay a retainer of $20,000 to the Tollison Law Firm when Benoist and
              Parker–the only parties in interest–were voluntarily before the court and
              had joined issue before the court as to the probate of the 2010 will.

       3.     The lower court erred in failing to remove Benoist as the Executor of
              the Estate and appoint a temporary administrator during the pendency
              of the will contest.

William cross-appealed, arguing that the chancellor had erred in not enforcing the attorney

fee provision in B.D.’s will.

                                          ANALYSIS 4

       I.     Whether the law of Mississippi should recognize a good faith and
              probable cause exception to forfeiture provisions in wills.

¶9.    The forfeiture clause in the 2010 will stated:

       If any beneficiary hereunder (including, but not limited to, any beneficiary of
       a trust created herein) shall contest the probate or validity of this Will or any
       provision thereof, or shall institute or join in (except as a party defendant) any
       proceeding to contest the validity of this Will or to prevent any provision
       thereof from being carried out in accordance with its terms (regardless of
       whether or not such proceedings are instituted in good faith and with probable
       cause), then all benefits provided for such beneficiary are revoked and such
       benefits shall pass to the residuary beneficiaries of this Will. . . .

(Emphasis added.)

       4
        We review questions of law de novo and questions of fact under an abuse-of-
discretion standard. Matter of Estate of Mason, 616 So. 2d 322, 327 (Miss. 1993) (internal
citations omitted).

                                               7
¶10.   A hearing was held on the applicability of the forfeiture clause. By order, the

chancellor held that the forfeiture clause was enforceable, “as testators enjoy the right to do

as they wish, subject to existing laws.” Because Mississippi law did not prohibit such a

clause, “the clause contained in B.D. Benoist’s Will is valid and enforceable.” Under the

terms of the clause, Bronwyn was denied any benefits under the will and ordered to pay all

attorney fees and court costs associated with the will contest.5 The chancellor never

determined whether Bronwyn’s suit was brought in good faith. Because she lost, the

forfeiture provision automatically cut her out of the will. We hold that such a provision is

unconstitutional under Mississippi’s Constitution, void as against public policy, and

fundamentally inequitable, and we join the large number of jurisdictions which permit a

good-faith and probable-cause exception to forfeiture clauses in wills.

¶11.   While this may be a case of first impression in Mississippi, this issue has been

confronted by courts for hundreds of years, and most of them have held that forfeiture

clauses in wills are unenforceable when a will contest is brought in good faith and based

upon probable cause. “The origins of this exception are found in the 1688 English case of

Powell v. Morgan[, 2 Vern. 90, 23 Eng. Rep. 668 (Ch. 1688)], where, without explanation,

the court simply stated that the contestant had ‘probabilis causa litigandi,’6 and that

consequently no forfeiture would result.” Gerry W. Beyer, Rob G. Dickinson, Kenneth L.

Wake, The Fine Art of Intimidating Disgruntled Beneficiaries with In Terrorem Clauses, 51


       5
         The chancery court initially held that Bronwyn was required to pay attorney fees for
initiating the will contest pursuant to the terms of the will. Upon granting Bronwyn’s motion
to reconsider, the chancellor held that B.D.’s will could not obligate her to pay attorney fees.
       6
           This means, literally, “probable cause for competition.”

                                               8
SMU L. Rev. 225, 247 (1998). The logic for a good-faith exception is simple: courts exist

to determine the truth. A forfeiture clause that operates regardless of a party’s good faith in

bringing suit to ascertain the validity of a will frustrates the fundamental purpose of a court,

which is to determine whether a will is valid or not. This was recognized by the Supreme

Court of Connecticut, whose opinion is worth quoting at length. The court stated:

       Courts cannot know whether a will, good on its face, was made in conformity
       to statutory requirements, whether the testator was of sound mind, and whether
       the will was the product of undue influence, unless these matters are presented
       in court. And those only who have an interest in the will will have the
       disposition to lay the facts before the court. If they are forced to remain silent,
       upon penalty of forfeiture of a legacy or devise given them by the will, the
       court will be prevented by the command of the testator from ascertaining the
       truth, and the devolution of property will be had in a manner against both
       statutory and common law. Courts exist to ascertain the truth and to apply it
       to a given situation, and a right of devolution which enables a testator to shut
       the door of truth and prevent the observance of the law is a mistaken public
       policy. If, on contest, the will should have been held invalid, the literal
       interpretation of the forfeiture provision has suppressed the truth and impeded
       the true course of justice. If the will should be held valid, no harm has been
       done through the contest, except the delay and the attendant expense.

South Norwalk Trust Co. v. St. John, 92 Conn. 168, 101 A. 961, 963 (1917). That court

concluded that a legatee who brings a contest in good faith and upon probable cause should

not forfeit his legacy, as “[h]e has been engaged in helping the court to ascertain whether the

instrument purporting to be the will of the testator is such.” Id.7



       7
        Several other courts have come to the same conclusion. See Matter of Seymour’s
Estate, 600 P.2d 274, 278 (N.M. 1979) (“[N]o-contest provisions are valid and enforceable
in New Mexico, but they are not effective to disinherit a beneficiary who has contested a will
in good faith and with probable cause to believe that the will was invalid.”); In re Foster’s
Estate, 376 P.2d 784, 786 (Kan. 1962) (“[A] bona fide belief in the invalidity of the will and
with probable cause prevents the application of an in terrorem clause as to a beneficiary
under the will.”); Hartz’s Estate v. Cade, 77 N.W.2d 169, 171 (Minn. 1956) (holding that
the existence of a good-faith and probable-cause exception is “more in conformity with the

                                               9
¶12.   The Restatement (Third) of Property supports the position that a probable-cause

exception should be made to forfeiture provisions in will contests. Restatement (Third) of

Property: Wills and Donative Transfers § 8.5 (2003). “A provision in a donative document

purporting to rescind a donative transfer to, or a fiduciary appointment of, any person who

institutes a proceeding challenging the validity of all or part of the donative document is

enforceable unless probable cause existed for instituting the proceeding.” Id. The

Restatement does acknowledge that forfeiture clauses may serve a valuable purpose in

deterring “unwarranted challenges to the donor’s intent by a disappointed person seeking to

gain unjustified enrichment,” or preventing “costly litigation that would deplete the estate

or besmirch the reputation of the donor,” or discouraging “a contest directed toward coercing



interests of justice and the dictates of public policy”); Ryan v. Wachovia Bank & Trust Co.,
70 S.E.2d 853, 856 (N.C. 1952) (“[A] bona fide inquiry whether a will was procured through
fraud or undue influence, should not be stifled by any prohibition contained in the instrument
itself.”); In re Estate of Cocklin, 17 N.W.2d 129, 135 (Iowa 1950) (recognizing that a good-
faith and probable-cause exception to forfeiture clauses was “in the interest of good public
policy”); Dutterer v. Logan, 137 S.E. 1, 3 (W. Va. 1927) (“We think there can be no doubt
that the great weight of authority is against the strict enforcement of forfeitures contained in
devises and bequests. On the contrary, that when there is probabilis causa litigandi, such
forfeitures will not be enforced . . . .”); In re Chappell’s Estate, 221 P. 336, 338 (Wash.
1923) (“[I]t not being denied that the contest was made in good faith, . . . we are further
convinced that appellant had probable cause for instituting the proceedings he did, and that
by so doing he did not forfeit his legacy.”); Tate v. Camp, 245 S.W. 839, 842 (Tenn. 1922)
(holding that the reasoning of the cases which found that a good-faith and probable-cause
exception should apply to will contests announced “a more equitable and just rule . . . .”);
Rouse v. Branch, 74 S.E. 133, 135 (S.C. 1912) (“The right of a contestant to institute judicial
proceedings upon probable cause to ascertain whether the will was ever executed by the
apparent testator is founded upon justice and morality.”); In re Friend’s Estate, 58 A. 853,
854 (Pa. 1904) (“The better rule, however, seems to us to be that the penalty of forfeiture of
the gift or devise ought not to be imposed when it clearly appears that the contest to have the
will set aside was justified under the circumstances, and was not the mere vexatious act of
a disappointed child or next of kin.”). The Uniform Probate Code also has adopted a good-
faith and probable-cause exception. See Unif. Probate Code § 3-905 (1982).

                                              10
a settlement–the so-called strike suit.” Id., cmt. b. However, enforcing such a provision

without a probable-cause exception would defeat “the jurisdiction of the court to determine

the validity of a donative transfer.” Id. Essentially, the Restatement reasons that unlimited

enforceability of forfeiture clauses frustrates the fundamental purpose of the courts to

ascertain the truth.8

¶13.   Additionally, permitting a good-faith and probable-cause exception to challenges to

wills containing forfeiture provisions is firmly in line with the maxims of equity. Will

contests take place in chancery court. “A party seeking equity must show that in good faith

he has done equity. . . . [N]othing but conscience, good faith, and reasonable diligence can

call forth the activities of a court of equity. . . .” V. A. Griffith, Miss. Chancery Practice §

32 (2000). Suits in equity already must be brought in good faith. Allowing a good-faith and

probable-cause exception would impose no higher burden on chancery courts to ascertain the

truth and intentions of the parties. Additionally, “[t]o protect and enforce property rights is

the object of equity. . . .” Id. at § 34. For a court of equity to protect and enforce property

rights, it must be able to hear disputes regarding those rights. Without a good-faith exception

to forfeiture clauses, the testator’s will would frustrate the very object of equity. This cannot

be allowed.




       8
        The Restatement also offers a good definition of probable cause in such a context.
“Probable cause exists when, at the time of instituting the proceeding, there was evidence
that would lead a reasonable person, properly informed and advised, to conclude that there
was a substantial likelihood that the challenge would be successful.” Restatement (Third) of
Property: Wills and Other Donative Transfers § 8.5 cmt. c (2003).

                                               11
¶14.   All the above notwithstanding, the most compelling reason to allow a good-faith

exception lies in Mississippi’s Constitution. The right of access to the courts is fundamental

in this State. “All courts shall be open; and every person for an injury done him in his lands,

goods, person, or reputation, shall have remedy by due course of law, and right and justice

shall be administered without sale, denial, or delay.” Miss. Const. art. 3, § 24. To allow the

enforcement of a forfeiture clause, regardless of a good-faith challenge based upon probable

cause, would be unconstitutional and against public policy. A forfeiture provision that acts

regardless of a will contestant’s good faith would frustrate the right of that citizen to access

the courts and have a court determine whether he was injured and whether he is entitled to

a remedy. A testator cannot be allowed to hamper so fundamentally such a vital right to his

heirs. The Supreme Court of Wisconsin recognized as much in that state’s counterpart to

Section 24 of the Mississippi Constitution.9 It stated that such a section is “a basic and

valuable guaranty that the courts of the state should be open to all persons who in good faith

and upon probable cause believe they have suffered wrongs.” In re Keenan’s Will, 205 N.W.
1001, 1006 (Wis. 1925).10 A good-faith and probable-cause exception to the enforceability



       9
         Wis. Const. art. I, § 9 (“Every person is entitled to a certain remedy in the laws for
all injuries, or wrongs which he may receive in his person, property, or character . . . .”),
preemption recognized by Koscielak v. Stockbridge-Munsee Community, 811 N.W.2d 451,
457-58 (Wis. Ct. App. 2012) (holding that the provision was preempted by federal law when
applied against Native American tribes who enjoyed absolute immunity as a foreign
sovereign).
       10
         “Is it not against public policy to permit one person to deprive another from
asserting his rights in court? And especially so before it is ascertained that the prohibition
against contest is in fact that of the testator and not that of one exercising undue influence
over him, or that he was mentally competent to make it?” In re Keenan’s Will, 205 N.W.
1001, 1006 (Wis. 1925).

                                              12
of forfeiture clauses in wills is in keeping with the guaranty of all citizens of this state to seek

redress for their grievances through due process of law.

¶15.   The weight of authority, logic, and fairness is firmly on the side of a probable-cause

and good-faith exception. The courts of this state are charged with ascertaining the truth.

Chancery courts are charged with protecting property rights. The Constitution of Mississippi

recognizes the fundamental right of an aggrieved citizen of this state to have access to courts

to receive compensation for any injury done to him or her. The will of the testator should

control, but courts exist to determine whether the testator’s will is a valid reflection of the

testator’s wishes. Black’s Law Dictionary defines “probate” as a “[c]ourt procedure by which

a will is proved to be valid or invalid. . . .” Black’s Law Dictionary 1081 (5th ed. 1979). By

definition, probating a will is proving that it is valid. This must occur through litigation. A

strict interpretation of no-contest provisions in wills would hamper courts’ goal of

determining what is, once and for all, the will of the testator. A bona fide inquiry into the

validity of the will should not be defeated by language contained in the will itself. We hold

that, in Mississippi, forfeiture provisions in wills are enforceable unless a contest is brought

in good faith and based on probable cause. “Probable cause exists when, at the time of

instituting the proceeding, there was evidence that would lead a reasonable person, properly

informed and advised, to conclude that there was a substantial likelihood that the challenge

would be successful.” Restatement (Third) of Property: Wills and Other Donative Transfers

at § 8.5 cmt. c. The determination of good faith and probable cause should be inferred from

the totality of the circumstances.



                                                13
       II.    Whether Bronwyn Parker’s challenge to the 2010 will was made in
              good faith and founded upon probable cause.

¶16.   We find that there is sufficient evidence before us to determine whether Bronwyn’s

challenge to the 2010 will was undertaken in good faith and founded upon probable cause.

              A.      Estoppel

¶17.   William initially argues that Bronwyn should be estopped from arguing that the

forfeiture clause is unenforceable because her attorney asked the jury to consider the

forfeiture clause during its deliberations. He argues that a party may not take “a position

which is inconsistent with the one previously assumed in the course of the same action or

proceeding.” Grand Casino Tunica v. Shindler, 772 So. 2d 1036, 1039 (Miss. 2000)

(quoting Miss. State Highway Comm’n v. West, 181 Miss. 206, 179 So. 279, 283 (1938)).

William argues that, by asking the jury to consider the clause, Bronwyn “fully conceded its

legitimacy and enforceability . . . .”

¶18.   This argument is without merit. As the trial court found at the time, the entire will had

been admitted as an exhibit, and therefore the entire contents of the will were before the jury

to consider. Simply pointing the jury to a clause of the will did not amount to concession of

its validity. On the contrary, Bronwyn’s entire suit was based on the invalidity of the will as

a whole. Bronwyn is not estopped from arguing that the forfeiture provision is unenforceable.

              B.      Good faith and probable cause

¶19.   Bronwyn contends that her contest was based on good faith and probable cause and

bases much of her argument on a case from Tennessee which addressed a situation nearly

identical to the one before us. In Winningham v. Winningham, 966 S.W.2d 48, 49 (Tenn.



                                              14
1998), a father/testator had executed a new will shortly before his death which granted

significantly more property to his son than had been granted in previously executed, mutually

reciprocal wills made by the father and his wife. The new will contained a forfeiture clause

which specifically attempted to eliminate a good-faith challenge to the will by denying

benefits to any challengers. Id. The Tennessee Supreme Court applied Tennessee’s good-

faith and probable-cause exception, holding that, in Tennessee:

       a testator cannot eliminate the good faith and reasonable justification exception
       even by specific language. As stated in Tate v. Camp, “Courts exist to
       ascertain the truth and to apply the law to it in any given situation; and a right
       of devolution which enables a testator to shut the door of truth and prevent the
       observance of the law, is a mistaken public policy.” [Tate, 245 S.W. at 842].

Winningham, 966 S.W.2d at 52 (emphasis added). The court moved on to determine whether

the plaintiff’s contest had been made in good faith.

       In the case before the Court, the record supports the trial court’s finding that
       the suit was filed by Ms. Winningham in good faith. The previous will had
       divided the property equally between the plaintiff and the defendant. The
       defendant testified that she believed that her father lacked mental capacity at
       the time he wrote the later will. The 1992 will, which decreases her share in
       the estate, was written just months before the testator’s death from cancer and
       while he was receiving debilitating medical treatment. . . . The plaintiff
       presented no evidence of bad faith. Filing the suit was not “a mere vexatious
       act” but was based on honest conviction.

Id.

¶20.   The court then went on to determine whether the plaintiff’s suit was founded on

probable cause. The court found that, “on balance, there was reasonable justification for Ms.

Winningham’s decision to file the suit, the purpose of which was to establish the testator’s

1981 will as his last will and testament.” Id. at 53. Many of the factors which supported a

finding of good faith also supported a finding of probable cause. Id. The plaintiff felt she was

                                              15
entitled to the inheritance that was drawn out in the earlier will and reasonably could have

believed that her father’s mental state had become so impaired that he was incompetent to

make the new will. Id.

¶21.   William argues that Winningham is distinguishable from this case and should not be

considered as support for Bronwyn’s position. Winningham was decided in a state where a

good-faith and probable-cause exception already existed, whereas here, no Mississippi

authority can be found on the subject. Further, the plaintiff in Winningham relied on advice

from her attorney that her contest would be successful. Winningham, 966 S.W.2d at 53.

William argues that, because Bronwyn was presented with evidence supporting William’s

claim before she continued the contest, her contest could not have been made in good faith.

¶22.   Bronwyn’s claim was based upon the fact that she understood her parents’ intentions

in the mutual reciprocal wills from 1998 to be that she and her brother “share and share

alike.” It cannot be disputed that those were the wishes of her mother, Mary, who died

shortly after her will was executed. Mary’s will explicitly stated that her children were to

inherit equally the remainder of her trust upon the death of B.D. Mary’s and B.D.’s 1998

wills provided that the estate of the latter-deceased parent would be given to William and

Bronwyn, “in equal shares, per stirpes.” At least until 2010, Bronwyn was under the

impression that the estate would be divided according to the 1998 will. Further, she testified

about B.D.’s failing mental and physical health toward the end of his life, and even William

testified about B.D.’s alcoholism and use of strong prescription pain killers. Bronwyn knew

that Dr. McIntosh had prescribed two drugs used to treat “cognition problems.” Dr.




                                             16
McIntosh’s records state that, when he prescribed those drugs for B.D., B.D. was suffering

from “significant dementia.”

¶23.   Further, large withdrawals were made from B.D.’s trust account and his private

Merrill Lynch account, which were sent directly to William. B.D. also conveyed a large

portion of his real estate to William around the time the 2010 will was executed. Bronwyn

understandably was worried about these inter vivos gifts. The gifts severely depleted B.D.’s

estate, rendering much smaller the amount of property that Bronwyn and William would have

shared and shared alike under the 1998 will. Overall, Bronwyn argues that her father’s

failing mental state, his erratic behavior, and his dependence on alcohol and pain killers made

him vulnerable to the suggestions of William, an unemployed man experiencing a difficult

divorce who convinced B.D. to give him large sums of money beyond what he would have

received under the provisions of his father’s 1998 will. Several similar circumstances

justified a finding of good faith and probable cause by the Tennessee Supreme Court in

Winningham.

¶24.   We find that Bronwyn’s will contest was brought in good faith and was founded on

probable cause. As noted by the Tennessee Supreme Court in Winningham, many of the

factors which support a finding of good faith support a finding of probable cause, and vice

versa. Based on the totality of the circumstances, Bronwyn had a reasonable expectation that

her will contest would be successful and has provided significant evidence that she instituted

the contest in good faith. B.D. greatly depleted his estate, to William’s benefit, by giving

several inter vivos gifts of money and real property to William before B.D. expired. Under

the 1998 will, Bronwyn and William would have split the estate equally. Although the 2010

                                              17
will may not have significantly altered the distribution of B.D.’s assets in terms of monetary

value, it nevertheless did change the disposition of those assets when considered in

combination with the inter vivos gifts from B.D. to William, which Bronwyn sought to void.

William clearly benefitted from those gifts, as he ultimately wound up with property that he

would not have received under the 1998 will. Bronwyn would, understandably, have been

concerned by her father’s actions. The claim was not frivolous or made to cause vexatious

litigation. The evidence presented by Bronwyn “would lead a reasonable person, properly

informed and advised, to conclude that there was a substantial likelihood that the challenge

would be successful.” Restatement (Third) of Property: Wills and Other Donative Transfers

at § 8.5 cmt. c. No evidence was adduced that showed bad faith on Bronwyn’s part. Based

upon the totality of the circumstances, Bronwyn satisfied her burden of proof to demonstrate

that her will contest was brought in good faith and was founded upon probable cause.

Accordingly, we reverse the judgment of the chancery court and render judgment in favor

of Bronwyn on the forfeiture clause issue. The 2010 will is valid except for the forfeiture

clause, and Bronwyn cannot be cut out of the will for bringing her good-faith suit to

determine its validity.

       III.   Whether the trial court properly permitted William, as executor of
              B.D.’s estate, to pay $20,000 to the Tollison Law Firm out of the
              estate assets.

¶25.   On December 9, 2011, William, in his capacity as the executor of B.D.’s estate, filed

a Petition for Authority to Liquidate Estate Assets and Pay Estate Liabilities. He requested

$14,968.76 to pay the law firm of Stubblefield & Yelverton, $1,387.17 to pay an accounting

firm, and $20,000 to pay a retainer to the Tollison Law Firm to represent the estate in the will


                                              18
contest. Bronwyn had no objection to the payments to Stubblefield & Yelverton or to the

accounting firm. However, Bronwyn did object to the retainer to Tollison. She argued that

William was in an adverse position to the Estate under the 1998 will, and that his position

in the will contest was only as an individual, and not as the executor of B.D.’s estate. The

chancellor granted William’s petition to liquidate assets and retain the Tollison firm.

Bronwyn argues that the chancellor erred, because William was acting in his individual

capacity and because he stood adverse to the estate of the 1998 will.

¶26.   “[W]here one will has been admitted to probate in common form under the laws of

this State as the last will of a deceased testator, it will remain the last will of the testator

unless (within the time allowed by law) it is set aside by an order of the chancery court upon

a contest and issue devisavit vel non . . . .” Perry v. Aldrich, 251 Miss. 429, 441, 169 So. 2d
786, 791 (1964). William argues that the 2010 will was admitted to probate as the last will

of B.D., and, as such, it remained the last will of B.D. unless and until Bronwyn’s will

contest was successful. Accordingly, Bronwyn’s will contest was a direct challenge to the

estate of B.D. established by the 2010 will, of which William was the executor. “Every

executor of a will and administrator with the will annexed must swear that he or she will

execute the will according to the wishes of the testator.” Jeffrey Jackson, Encyclopedia of

Miss. Law § 33:57 (2001) (emphasis added). As the executor, William had the authority

under the will to “employ . . . attorneys . . . and . . . to pay reasonable compensation for their

services and to charge same to. . . .” To ensure that the wishes of B.D. as written in his 2010

will were followed, William was acting in his capacity of the executor of the estate when he

paid the Tollison Law Firm to represent him–the executor–in the will contest. To hold that


                                               19
this was inappropriate would discourage executors who also are beneficiaries from defending

wills because they would have to pay lawyers out of their own pockets. We hold that the

chancellor did not err in permitting William to use part of the assets of the estate to defend

the will contest. Bronwyn’s claim in this regard is without merit.

       IV.    Whether the trial court erred in failing to remove William as the
              Executor of B.D.’s estate and appoint a temporary administrator
              during the pendency of the will contest.

¶27.   Bronwyn filed an Amended Petition to Remove William D. Benoist as Executor,

arguing that he had substantially drained B.D.’s estate both before and after B.D.’s death

through a pattern of undue influence over B.D., whose mind was failing toward the end of

his life. She listed several inter vivos gifts from B.D. to William, which included substantial

amounts of real property and cash which originally would have been part of the estate split

evenly between William and Bronwyn under the 1998 will.11 As the executor, William is in

charge of determining what property of the estate will be sold to pay the estate’s debts.

Further, as a large amount of B.D.’s assets was given to William via inter vivos gift before

B.D.’s death, most of the remaining assets of the estate rightfully would go to Bronwyn

under the 2010 will. She fears that William will pay off the estate’s debts with whatever

remains of her property in B.D.’s estate. Bronwyn argued to the chancery court that her will

contest, combined with William’s depletion of estate assets which properly would have gone

to Bronwyn under the 1998 will, rendered William adverse to the estate, and that a neutral




       11
        These include money spent for William’s own benefit, including $11,640 to a
divorce attorney to handle William’s divorce, $139,109.29 to William personally, money for
dental work, and money to pay private school tuition for one of William’s children.

                                              20
executor should be appointed. She also requested that an inventory and accounting of the

assets of the estate be made. After considering the arguments of the parties, the chancellor

denied the petition, stating that there remained “factual issues” which were “strongly

disputed between the parties.” The chancellor held that “[t]here [wa]s no uncontested

evidence for the Court to remove William D. Benoist as the Executor of the Last Will and

Testament of Billy Dean ‘B.D.’ Benoist.”

¶28.   “[W]henever a last will and testament shall be contested, the chancery court or

chancellor in vacation, on petition of any interested person, may appoint a temporary

administrator if it shall appear necessary for the protection of the rights of the parties . . . .”

Miss. Code Ann. § 91-7-53 (Rev. 2013). Chancellors have wide discretion in appointing a

new executor in a will contest, and this Court “should not reverse his action unless there is

clear evidence of abuse of that discretion.” Sandifer v. Sandifer, 237 Miss. 464, 469, 115 So.
2d 46, 48 (1959). On appeal, Bronwyn essentially reiterates the facts that she believes

necessitated a finding by the chancellor that a new executor should be appointed–substantial

gifts from B.D. to William before B.D.’s death and William’s mismanagement and depletion

of estate assets after B.D.’s death. She argues that, because the jury found that William was

in a confidential relationship with B.D., there was a presumption of undue influence.

¶29.   We find that the chancellor erred as a matter of law in determining that William would

remain the executor of the estate. The chancellor stated that there was no “uncontested

evidence” that would justify removing William as the executor. It is not required that there

be uncontested evidence to justify the removal of an executor. All that is required is that the

chancellor determine, in his or her discretion, that it is necessary to remove the current


                                                21
executor to protect the rights of the parties to the will contest. See Miss. Code Ann. § 91-7-53

(Rev. 2013). “Nowhere does the statute say that before he may appoint a temporary

administrator he must find that the executor named in the will is disqualified or has been

guilty of misconduct in office.” Sandifer, 115 So. 2d at 47-48. While chancellors enjoy wide

discretion in granting or denying requests to remove an executor, a party is not required to

present “uncontested evidence” to succeed in such a petition.

¶30.   Because the chancellor applied the wrong legal standard and incorrectly believed that

only uncontested evidence was sufficient to remove William as the executor of his father’s

estate, we must reverse the chancellor’s decision and remand for a determination of whether

a temporary executor should be appointed. On remand, the chancellor must use the correct

legal standard, with the understanding that it is within his discretion to remove William as

the executor even though Bronwyn’s evidence may be contested.

       V.     CROSS APPEAL: Whether the trial court erred in denying attorney
              fees to B.D.’s estate and William as provided for in the 2010 will.

¶31.   The forfeiture provision of B.D.’s will stated that if any beneficiary instituted a will

contest, that beneficiary “shall pay all attorneys fees and court costs associated with the Will

contest or related action.” When the chancery court initially held that the forfeiture provision

in B.D.’s will was enforceable, it also concluded that Bronwyn was required to pay attorney

fees for initiating the will contest. Upon granting Bronwyn’s motion to reconsider, the

chancellor held that B.D.’s will could not obligate her to pay attorney fees. The chancellor

reasoned that, although the “paramount duty of the court is to ascertain the intent of the

testator,” the court still may not give effect to such intent if it is “contrary to law or public



                                               22
policy.” The chancellor reasoned that, in requiring payment of attorney fees, the testator

essentially was attempting to dictate the transfer of property that was not his and was beyond

his control. The chancellor analyzed Mississippi Code Section 91-5-1,12 which governs the

authority of individuals to create wills, and concluded that it did not give persons power over

property which was not theirs to begin with. We agree with this conclusion. Section 91-5-1

permits the testator to dispose of and “devise all the estate, right, title and interest in

possession, reversion, or remainder, which he or she hath, or at the time of his or her death

shall have . . . .” Miss. Code Ann. § 91-5-1 (Rev. 2013). The testator is not empowered to

control assets that do not belong to him or her through a will, but may control only those

things “which he or she hath, or at the time of his or her death shall have . . . .” Id. This

clearly does not contemplate funds of a third party over which the testator had no control

during his or her life or at his or her death. Mississippi does not statutorily authorize the

payment of attorney fees by an unsuccessful will contestant. Accordingly, William can


       12
              Every person eighteen (18) years of age or older, being of sound
              and disposing mind, shall have power, by last will and
              testament, or codicil in writing, to devise all the estate, right,
              title and interest in possession, reversion, or remainder, which
              he or she hath, or at the time of his or her death shall have, of,
              in, or to lands, tenements, hereditaments, or annuities, or rents
              charged upon or issuing out of them, or goods and chattels, and
              personal estate of any description whatever, provided such last
              will and testament, or codicil, be signed by the testator or
              testatrix, or by some other person in his or her presence and by
              his or her express direction. Moreover, if not wholly written and
              subscribed by himself or herself, it shall be attested by two (2)
              or more credible witnesses in the presence of the testator or
              testatrix.

Miss. Code Ann. § 91-5-1 (Rev. 2013).

                                              23
prevail in his claim only if there is an alternative avenue through which an award of attorney

fees is appropriate.

¶32.   We review a chancellor’s determination of whether to award attorney fees under an

abuse-of-discretion standard. Schwander v. Rubel, 221 Miss. 875, 897, 75 So. 2d 45, 54

(1954) (quoting King v. Wade, 175 Miss. 72, 166 So. 327, 330 (1936)) (emphasis added).

“[W]hen there is no contractual provision or statutory authority providing for attorney’s fees,

they may not be awarded as damages unless punitive damages are proper as well.” Willard

v. Paracelsus Health Care Corp., 681 So. 2d 539, 544 (Miss. 1996). There is no statutory

authority for a testator to require the payment of attorney fees, and Bronwyn and William

were not parties to a contract which included an attorney fees provision. Bronwyn has not

been subject to punitive damages, nor is she in contempt of court. The chancellor did not

abuse his discretion in denying attorney fees to William. The chancellor correctly noted that

Mississippi does not statutorily authorize the payment of attorney fees by an unsuccessful

will contestant. All that is permissible is for the will to detail the disbursement of the

testator’s property. The Legislature has not seen fit to grant testators the authority to invoke

the power of the courts to compel unsuccessful contestants to pay attorney fees incurred in

defending a will contest. As concluded by the chancellor, there are no means by which

William can obtain attorney fees in these circumstances.

                                       CONCLUSION

¶33.   We hold that forfeiture provisions in wills in Mississippi are enforceable unless the

will contest has been founded upon probable cause and made in good faith. This is in accord

with the majority of U.S. jurisdictions, the Restatement of Property, and the Uniform Probate

                                              24
Code, and most faithfully conforms to our state constitutional guarantees of access to courts

and the maxims of equity. Under the totality of the circumstances, Bronwyn Benoist Parker’s

will contest was based upon probable cause and was brought in good faith. Accordingly, the

forfeiture provision in B.D.’s will is unenforceable against her. We reverse the decision of

the Chancery Court of Yalobusha County in this regard, and render judgment in Parker’s

favor to the effect that she is entitled to her inheritance as provided in her father’s 2010 will.

¶34.   We further hold that the trial court did not abuse its discretion in permitting William

Benoist to remove estate assets to pay attorneys to represent the estate during the will contest.

However, the chancellor erred as a matter of law in refusing to remove William as executor

of B.D. Benoist’s estate under the 2010 will upon his finding that Bronwyn’s evidence in

support of William’s removal was not uncontested. Upon remand, the chancellor must

determine whether William shall remain the executor of the estate under the correct legal

standard.

¶35.   Finally, we hold that the chancery court was correct in determining that testators do

not have the authority in Mississippi to require unsuccessful will contestants to pay attorney

fees for their adversaries, as there is no statutory law permitting it. As the case did not

involve any of the other situations in which attorney fees may be awarded, the chancery court

correctly denied the payment of such attorney fees.

¶36.   Accordingly, on direct appeal, we affirm in part and reverse in part, rendering

judgment for Parker on the forfeiture issue and remanding the case for the trial court to

determine whether William should remain executor of the estate, using the proper legal

standard. We affirm the decision of the chancery court to allow William to pay attorneys to


                                               25
represent the estate during the will contest. On cross-appeal, we affirm the chancery court’s

decision not to enforce the attorney fees provision in the will.

¶37. ON DIRECT APPEAL: AFFIRMED IN PART; REVERSED AND RENDERED
IN PART; REVERSED AND REMANDED IN PART. ON CROSS APPEAL:
AFFIRMED.

    WALLER, C.J., DICKINSON, P.J., CHANDLER, PIERCE AND KING, JJ.,
CONCUR.    RANDOLPH, P.J., LAMAR AND COLEMAN, JJ., NOT
PARTICIPATING.




                                             26